UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7789


STEPHEN D. SATCHER,

                Petitioner – Appellant,

          v.

KAREN F. HOGSTEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:13-cv-00466)


Submitted:   April 28, 2014                 Decided:   June 24, 2014


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen D. Satcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen D. Satcher, a federal prisoner, appeals the

district     court’s     order      accepting      the    recommendation        of   the

magistrate      judge   and     denying    relief    on    his   28    U.S.C.    § 2241

(2012) petition.         We have reviewed the record and conclude that

Satcher’s    claim      is    without     merit.        Accordingly,    although      we

grant leave to proceed in forma pauperis, we affirm the district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court       and   argument     would    not   aid    the   decisional

process.



                                                                              AFFIRMED




                                            2